Title: From George Washington to the Officers of Five Virginia Independent Companies, 20 June 1775
From: Washington, George
To: Officers of Five Virginia Independent Companies



Gentlemen
Philadelphia June 20. 1775

I am now about to bid adieu to the Companies under your respective commands, at least for a while—I have launched into a wide & extensive field, too boundless for my abilities, & far, very far beyond my experience—I am called by the unanimous voice of the Colonies to the command of the Continental army: an honour I did not aspire to—an honor I was sollicitous to avoid upon full conviction of my inadequacy to the importance

of the service; the partiallity of the Congress however, assisted by a political motive, rendered my reasons unavailing & I shall, to morrow, set out for the camp near Boston—I have only to beg of you therefore (before I go—especially as you did me the honor to place your Companies under my directions, and know not how soon you may be called upon in Virginia) for an exertion of your military skill, by no means to relax in the discipline of your Respective companies.
I am at liberty to inform you Gentlemen, That the Congress in a Committee, (which will, I dare say be agreed to when reported) have consented to a Continental currency—Ordered Two millions of Dollars to be struck & Voted 15,000 men; Which number I am Inclined to think will be augmented, as more Troops have embarked & are embarking for America, than were expected at the time of passing that Vote.
The Arrangement of Officers in the higher departments of the army is not yet fixed, ultimately, but I beleive they will stand thus; Genl Ward, Genl Lee, Genl Putnam, & Genl Scyler—Major Genls—The Brigadier Genls are not yet proposed—Major Gates Adjutant Genl—For other articles of Intelligence, the Gazettes will furnish you with them more precisely than I can, as the printers let no news pass by them—The Chief end of my writing to you at this time being, to Recommend a diligent attention to the disciplining of your Companies, & Seeing that they are well provided with ammunition—I shall not Enlarge as I am very much hurried with one thing and another in consequence of my appointment—I shall only add therefore that I am with sincere regard & esteem Gentlemen Your Most Obedt & Hble servant

Go: Washington


P.S. you will, I am persuaded, excuse my addressing a joint Letter to you, as I had it not in my power to write seperate ones, & could not think of departing without affording you this Testimonial of my regard. Yrs

